Title: To John Adams from Lewis A. Tarascon, 3 July 1824
From: Tarascon, Lewis A.
To: Adams, John


				
					Venerable sir!
					Shippingport Ky. july 3d. 1824.
				
				I Come to you as one of the fathers of our family to tell you my views, to shew you my work and ask your opinion.you have Created the Navy and from its Mooring in the East it has been allready a Great Mean of power for America.it seems to Me that a Branch of it in the Bay of Columbia should be a Great Engine on the pacific; but it seems to me also that Establishments in that Bay Could not succeed Except supported by a line of population from the Missouri.said line is Easy to form and does not require Expenses. it requires only time and perseverance.from the first moment of its formation it should be useful and as soon as formed it would bind together the union by the ties of mutual interest within all the Country between the two oceans.But the people at large had not Yet the opportunity of reflecting on this things and they should had time of Thinking on them before discussions in Congress.in that view I Am publishing an address of which I am presenting you a Copy.Myself and Many other would like much to know your opinion on it and ask the favour of the Communication.Meanwhile, if you Approve it, I wish that you would Induce the Editors of news papers in your section of the Country to give it Circulation by printing it in themI have the honor to be / with the Greatest Esteem / and Respect— / Venerable sir! / Your Mt. obt. servt.
				
					L. A. Tarascon
				
				
			